Shulman, Judge.
We granted cross appellee Burnett’s second motion for rehearing to reconsider the opinion (reported as Burnett v. Am. Mut &c. Ins. Co., 147 Ga. App. 269 (248 SE2d 510)) in light of Culwell v. Lomas & Nettleton Co., 242 Ga. 242 (248 SE2d 641). Since that time, another panel of this court has considered the situation presented in our prior opinion. See Mixon v. Terminal Transport Employees Fed. Credit Union, 149 Ga. App. 429, post. Mixon controls this case.
Accordingly, it is hereby ordered that the prior opinion be vacated and that, under the authority of Mixon, the appeal .be dismissed as premature in Case No. 55876, and judgment reversed in Case No. 55877.

Appeal dismissed in Case No. 55876; judgment reversed in Case No. 55877.


Quillian,P. J., and Birdsong, J., concur.